Citation Nr: 0606659	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-31 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of whether the veteran's son, H., 
became permanently incapable of self-support prior to age 18.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to April 
1954; he died in January 1996.  The appellant is the 
veteran's widow and the mother of the veteran's son, H.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from September 2002 and January 
2003 decisions of the RO which denied the appellant's claim 
on the merits.  As will be discussed herein, the Board finds 
the characterization of the issue as a claim to reopen to be 
the most appropriate.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  The Board remanded the claim in March 
2005.  

At a May 2005 hearing, the appellant submitted additional 
evidence and waived review of the evidence by the RO.  
38 C.F.R. § 20.1304 (2005).  


FINDINGS OF FACT

1.  In March 1991, the RO denied the veteran's claim for 
permanent incapacity for self-support of his son, H.  The 
veteran did not perfect an appeal to that claim and that 
decision is final.  

2.  Evidence submitted subsequent to the March 1991 decision 
is not new, does not relates to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's March 1991 decision which denied the veteran's 
claim for permanent incapacity for self-support of his son, 
H., is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302 (2005).

2.  New and material evidence sufficient to reopen the 
veteran's claim for permanent incapacity for self-support of 
his son, H., has not been submitted.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen a claim of whether the 
veteran's son, H., became permanently incapable of self-
support prior to age 18.  In a May 1991 decision, the RO 
denied the veteran's claim on that same issue.  The veteran 
was notified of that decision in April 1991.  He did not 
perfect an appeal and that decision is final.

In June 2002, the appellant submitted a claim that the 
veteran's son, H., be considered permanently incapable of 
self-support.  Once a decision becomes final, new and 
material evidence is required to reopen the claim which was 
denied.  38 U.S.C.A. § 5108.  New and material evidence means 
existing evidence, not previously submitted to agency 
decisionmakers, which by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

Although the appellant's claim has been considered on a 
ground different from that of the RO (the RO addressed the 
claim on the merits) the issue of new and material evidence 
must be addressed in the first instance by the Board because 
the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  Only 
where the Board concludes that new and material evidence has 
been received does it have jurisdiction to consider the 
merits of the claim.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  

The Board is required to review all of the evidence submitted 
by a claimant since the last final disallowance of a claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  In 
addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In the March 1991 decision, the RO denied the claim because 
the evidence did not demonstrate that H. was permanently 
incapable of self-support before reaching age 18.  

Evidence associated with the claims folder since the March 
1991 RO decision includes medical records, the appellant's 
contentions and her testimony at a May 2005 hearing.  Having 
reviewed the complete record, the Board finds that new and 
material evidence has not been submitted or received to 
reopen the claim.  

While some of the recently submitted medical records are new, 
in that they were not of record at the time of the previous 
Board decision, they are not material as they do not relate 
to an unestablished fact necessary to substantiate the claim 
nor does the new evidence raise a reasonable possibility of 
substantiating the claim.  These records pertain to diagnoses 
and opinions regarding H.'s psychiatric status and ability to 
work after the age 18; they do not include any opinion as to 
whether he was permanently incapable of self-support prior to 
age 18.  A December 1974 sociological evaluation undertaken 
when H. was 17 years old was previously considered in the 
March 1991 rating decision.  

Similarly, although the appellant's statements and testimony 
are new, they are essentially reiterations of the previous 
assertions made by the veteran in seeking the same benefit 
and are thus cumulative and redundant.  

In short, the Board finds that the evidence received 
subsequent to the March 1991 RO decision is not new and 
material and does not serve to reopen the claim for permanent 
incapacity for self-support of the veteran's son, H.  Having 
found that the evidence is not new and material, no further 
adjudication of this claim is warranted.  See Barnett, 83 
F.3d at 1380.

Finally, the Board must consider whether VA has satisfied all 
duties to notify and assist the appellant with respect to the 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim; this notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  The notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO sent correspondence to the appellant in 
July 2002 and a statement of the case (SOC) in July 2003.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, and the pertinent laws and regulations, and the 
reasons for the RO's decisions.  It is unclear from the 
record whether the appellant was explicitly asked to proved 
"any evidence in [her] possession that pertains" to her 
claim.  See 38 C.F.R. § 3.159(b)(1).  However, the Board 
finds that the appellant has been notified of the need to 
provide such evidence.  The July 2003 SOC included the 
complete text of 38 C.F.R. § 3.159 b)(1), which includes such 
notice.  

These July 2002 and July 2003 documents did not notify the 
appellant of the need to submit new and material evidence, 
but rather advised her of the evidence necessary to 
substantiate the claim on the merits.  The appellant's 
prosecution of the claim was not harmed, however, because the 
evidence described as necessary to substantiate the claim in 
the notice is in fact the type of evidence necessary to 
reopen this claim.  The appellant was informed that to obtain 
the benefit sought, she would need to submit evidence showing 
that H. was permanently incapable of self-support due to a 
mental or physical disability which existed prior to his 18th 
birthday.  She was specifically told of the type of evidence 
needed and what she could do to help her claim.  Thus, she 
was provided a meaningful opportunity to participate 
effectively in the processing of her claim.  The July 2002 
letter also erroneously advised the appellant that VA would 
assist her by obtaining evidence beyond the scope of VA's 
duty to assist in claims to reopen; specifically, that VA 
would obtain a medical opinion if it was deemed necessary to 
decide the claim.  The appellant did not respond to the 
letter or otherwise identify any evidence that VA does have a 
duty to obtain.  The faulty notice did not harm the 
appellant's prosecution of her appeal because she did not 
provide any information that could have created the condition 
of VA having to afford assistance beyond its authority or 
failing to provide assistance it had promised.  VA has no 
obligation to obtain a medical opinion unless the claim is 
reopened.  38 C.F.R. § 3.159(c)(4)(iii).  

There was no harm to the appellant; VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing or content 
of the notice to the appellant was harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  Thus, VA has satisfied its "duty 
to notify" the appellant.

VA has not had any failure to obtain evidence of which VA 
must notify the appellant.  38 C.F.R. § 3.159(e).  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  


ORDER

New and material evidence not having been received, the 
appellant's request to reopen a previously denied claim of 
whether the veteran's son, H., became permanently incapable 
of self-support prior to age 18 is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


